Citation Nr: 1815055	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and sarcoidosis.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987 and August 1987 to June 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Regional Office (RO) in Atlanta, Georgia. 

In February 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In April 2015, the Board remanded the issue on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination in April 2016, as required by the April 2015 Board remand.  The examiner was asked to provide an opinion, in pertinent part, as to the nature and etiology of the Veteran's respiratory disorder.  Further, the examiner was asked that "for each respiratory disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury."

While the Board notes that the examiner indicated diagnoses of sarcoidosis and restrictive lung disease, the examiner did not provide an opinion as to whether these diagnoses are at least as likely as not (50 percent or greater probability) had their clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner did not explain how the service treatment records do not support a diagnosis in service.  Additional explanation is required.   

Accordingly, the case is REMANDED for the following action:

1. Arrange for an addendum medical opinion to be provided by the April 2016 examiner.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

(a) For each respiratory disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  The diagnosis of asthma has been provided and ruled out.  Please confirm whether this is an active diagnosis, whether this diagnosis has existed since the Veteran filed his claim, and if it has ever been diagnosed within the claim period, is it at least as likely that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  If it is determined that the in-service evidence does not support any of the diagnoses, additional explanation as to why this is so is requested.  
(b) The examiner must consider the Veteran's statements regarding the progression of his disorder.  During his hearing testimony, the Veteran stated that:
a. His service treatment records show that he had acute bronchitis episodes to include asthma and respiratory distress.  See page 4 of BVA hearing transcript.
b. He believes that the first signs and symptoms of sarcoidosis was first demonstrated in 1987 -that shortness of breath came upon him suddenly when he could not complete PT.  Trans pg. 4. And pg. 8.
c. He was hospitalized in service and was treated with antibiotics.  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


